Exhibit 10.29






KONTOOR BRANDS, INC.


AWARD CERTIFICATE


Performance-Based Restricted Stock Units (“PRSUs”) for
Three-Year Performance Cycle Fiscal Years [2019-2021] under the
Mid-Term Incentive Plan
(2019 Launch Form)




Target PRSUs Awarded: ______________


                    


To: _____________________ (“Participant”)


I am pleased to advise you that you have been awarded the opportunity to earn
from 0% to [200%] of the number of Performance-Based Restricted Stock Units set
forth above under the Mid-Term Incentive Plan of Kontoor Brands, Inc. (the
“Company”) for the Performance Cycle commencing at the beginning of fiscal
[2019] and ending on the final day of fiscal [2021] under the terms and
conditions set forth in the attached Appendix. The actual number of shares of
the Company’s Stock, if any, that you may receive at the end of the Performance
Cycle will depend, among other things as described in the Appendix, on the level
of achievement over the Performance Cycle of specified performance goals set by
the Talent and Compensation Committee of the Company’s Board of Directors.


 
 
 
 
 
 
 
 
 
 
 
KONTOOR BRANDS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 By:
 
 
 
 
 
 
 
[Name]
 
 
 
 
 
 
[Title]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
 
 
 
 









2019 Launch Form
    
WBD (US) 47184407v3

--------------------------------------------------------------------------------







KONTOOR BRANDS, INC.


APPENDIX TO


PRSUs AWARD CERTIFICATE


Terms and Conditions Relating to
Performance-Based Restricted Stock Units (“PRSUs”)
(2019 Launch Form)




1.    Opportunity to Earn PRSUs.


Participant has been designated as having the opportunity to earn
Performance-Based Restricted Stock Units (“PRSUs”) under the Kontoor Brands,
Inc. (the “Company”) Mid-Term Incentive Plan, as it may be amended (the
“Mid-Term Plan”), for the three-fiscal-year Performance Cycle specified in the
Award Certificate (the “Performance Cycle”). Subject to the terms and conditions
of the Mid-Term Plan and this Agreement, Participant will have the opportunity
to earn from 0% to [200%] of the targeted number of PRSUs (the “Target PRSUs”)
for the Performance Cycle. The number of Target PRSUs shall be the number set
forth on the Award Certificate plus additional cash or PRSUs resulting from
Dividend Equivalents and adjustments, as specified in Section 3(c).


2.    Incorporation of Plans by Reference; Certain Restrictions.


(a)    PRSUs that may be earned by the Participant represent Stock Units under
the Company’s Mid-Term Plan and 2019 Stock Compensation Plan (as it may be
amended, the “2019 Plan”), copies of which have been made available to
Participant. All of the terms, conditions, and other provisions of the Mid-Term
Plan and the 2019 Plan (together, the “Plans”) are hereby incorporated by
reference into this document. Capitalized terms used in this document but not
defined herein shall have the same meanings as in the Mid-Term Plan. If there is
any conflict between the provisions of this document and the provisions of the
Plans, the provisions of the 2019 Plan shall govern.


(b)    Until PRSUs have become earned in accordance with Section 4, PRSUs shall
be subject to a risk of forfeiture as provided in the Plans and this document.
Until such time as the PRSUs have become settled by delivery of shares in
accordance with Section 6, PRSUs will be nontransferable, as provided in the
Plans and Section 3(d). Participant is subject to the Company’s Code of Business
Conduct and related policies on insider trading restricting Participant’s
ability to sell shares of the Company’s Common Stock received in settlement of
PRSUs, which may include “blackout” periods during which Participant may not
engage in such sales.


3.    General Terms of PRSUs.


(a)    Each PRSU represents a conditional right of the Participant to receive,
and a conditional obligation of the Company to deliver, one share of the
Company’s Common Stock, at the times specified hereunder and subject to the
terms and conditions of the Plans and this document.


(b)    Not later than the Determination Date specified in Section 6(c) of the
Mid-Term Plan following the end of a given Performance Cycle, the Committee will
make a final determination of the extent to which the performance goals for that
Performance Cycle were achieved and the number of PRSUs earned for that
Performance Cycle.




Page 2
2019 Launch Form
WBD (US) 47184407v3

--------------------------------------------------------------------------------







(c)    An account will be maintained for Participant for purposes of the
Mid-Term Plan, to which the initial number of Target PRSUs for each Performance
Cycle initially shall be credited. Dividend Equivalents will be credited on the
PRSUs in accordance with Section 7(b) of the Mid-Term Plan. The Committee may
vary the manner and terms of crediting Dividend Equivalents during or following
the end of the Performance Cycle, for administrative convenience or any other
reason, provided that the Committee determines that any alternative manner and
terms result in equitable treatment of Participant and subject to the provisions
of Section 7(b) of the Mid-Term Plan. The number of Target PRSUs and the terms
of PRSUs will be subject to adjustment upon the occurrence of certain
extraordinary corporate events specified in Section 7(b) of the Mid-Term Plan
and otherwise in accordance with Section 6(b) of the Mid-Term Plan, such
adjustments to be made by the Committee in order to prevent dilution or
enlargement of Participant’s opportunity to earn incentive compensation under
this Agreement. Thus, the percentage of Target PRSUs earned under Section 4 will
include the additional cash or PRSUs resulting from the crediting of Dividend
Equivalents.


(d)    PRSUs are non-transferable to the extent specified in Section 9(h) of the
Mid-Term Plan.


4.    Earning of PRSUs.


(a)    PRSUs for the Performance Cycle will be earned in accordance with
Sections 6(a) and 6(c) of the Mid-Term Plan as follows:


The Performance Goal set forth herein must be achieved at the levels specified
by the Committee in order for PRSUs to be earned for the Performance Cycle.
Performance shall be based on the Company’s ability to achieve the [annual]
growth targets for [Insert performance goals], as defined and interpreted by the
Committee, by the end of the Performance Cycle (and subject to the Committee’s
discretion to impose a modifier such as total shareholder return or other
performance condition). To determine the number of PRSUs earned, the growth
targets achieved will be averaged together. For this purpose, the designation of
target performance, the achievement of which is required for the earning of the
Target PRSUs, and threshold and maximum performance and the corresponding number
of PRSUs deemed earned (with the maximum level of performance corresponding to
the earning of [200%] of the target number of PRSUs), have been (or will be)
specified by the Committee for the fiscal years in the Performance Cycle.


Performance and the percentage of Target PRSUs earned will be interpolated, if
the performance achieved is between threshold and target or between target and
maximum. The Committee retains complete discretion in setting the financial
goals and related terms that are incorporated into this Performance Goal.


(b)    At the Determination Date, at which time the Committee will have
determined whether and the extent to which the Performance Goals designated by
the Committee in accordance with this Section 4 have been achieved and made
other determinations authorized hereunder, any PRSUs that are determined to have
not been earned shall cease to be earnable and shall be cancelled.


5.    Effect of Termination of Employment.


(a) Upon Participant’s Termination of Employment prior to the end of a given
Performance Cycle, the Participant’s unearned PRSUs relating to that Performance
Cycle shall cease to be earnable and shall be cancelled, except (i) to the
extent provided in Section 8 of the Mid-Term Plan with respect to termination
due to death, disability, termination by the Company not for Cause, and certain
other circumstances, including certain terminations following a Change in
Control (but excluding Retirement)), or (ii) to the extent provided in Section
5(b) below with respect to termination due to Retirement.


(b) If Termination of Employment is due to Retirement, the Participant shall be
entitled to receive settlement of a Pro Rata Portion of the total number of
PRSUs that would have been actually earned for the


Page 3
2019 Launch Form
WBD (US) 47184407v3

--------------------------------------------------------------------------------







Performance Cycle in accordance with Section 6(c) of the Mid-Term Plan, assuming
continued employment throughout the Performance Cycle. For this purpose, the
proration date (used to calculate the Pro Rata Portion) shall be the earlier of
(A) the last day of the payroll period with respect to which a severance payment
in the nature of salary continuation will be made and (B) the last day of the
Performance Cycle. If no severance payments are to be made, the applicable
proration date shall be the date of Termination of Employment. The foregoing
notwithstanding, PRSUs that have not been held for the minimum vesting period
under Section 6.2 of the 2019 Plan (i.e., from the Designation of Participation
to the date of Termination of Employment by reason of Retirement) will not be
earnable and will be canceled as of the date of Termination of Employment. The
settlement of PRSUs shall occur promptly (and in any event not later than the
Settlement Deadline) following completion of the applicable Performance Cycle.
Any deferral election filed by the Participant shall be effective and apply to
the time of settlement of the PRSUs.
 
6.    Settlement of PRSUs.


(a)    PRSUs that are earned will be settled by delivery of one share of Common
Stock for each PRSU. Such settlement will occur in accordance with Section 9 of
the Mid-Term Plan. Participant may not elect to defer receipt of Common Stock
issuable in settlement of PRSUs.


(b)    Whenever Common Stock is to be delivered hereunder, the Company shall
deliver to the Participant or the Participant’s Beneficiary one or more
certificates representing the shares of Common Stock, registered in the name of
the Participant, the Beneficiary, or in such other form of registration as
instructed by the Participant, except that the Committee may provide for
alternative methods of delivery for administrative convenience. The obligation
of the Company to deliver Common Stock hereunder is conditioned upon compliance
by the Participant and by the Company with all applicable Federal and state
securities and other laws and regulations.


7.    Tax Withholding.


Participant shall be responsible for payment of any federal, state, foreign or
local taxes of any amount required to be paid with respect to the grant or
settlement of the PRSUs and any Dividend Equivalents or otherwise in connection
with the PRSUs. In furtherance of the tax withholding obligations imposed under
Section 9(g) of the Mid-Term Plan, the Company will withhold from cash payable
as Dividend Equivalents and from the shares deliverable in settlement of PRSUs
cash plus the number of shares having an aggregate Fair Market Value the sum of
which shall equal applicable governmental tax withholding requirements, but with
share withholding rounded to the nearest whole share.


8.    Binding Effect; Integration; Amendment.


The terms and conditions set forth in this document shall be binding upon the
heirs, executors, administrators and successors of the parties. The Award
Certificate, this document, and the Plans constitute the entire agreement
between the parties with respect to the PRSUs and supersede any prior agreements
or documents with respect thereto. No amendment, alteration, suspension,
discontinuation or termination of this document that may impose any additional
obligation upon the Company or materially adversely affect the rights of the
Participant with respect to the PRSUs shall be valid unless in each instance
such amendment, alteration, suspension, discontinuation or termination is
expressed in a written instrument duly executed in the name and on behalf of the
Company and, if Participant’s rights are materially adversely affected thereby,
by Participant.


9.
PRSUs subject to Forfeiture Policy for Equity and Incentive Awards.



The PRSUs subject to this Award Certificate are subject to the Company’s
Forfeiture Policy for Equity and Incentive Awards or other forfeiture or
recoupment policies or arrangements, each as in effect from time to time and as
applicable to Participant. Such policies or arrangements impose conditions that
may result in forfeiture


Page 4
2019 Launch Form
WBD (US) 47184407v3

--------------------------------------------------------------------------------







of such PRSUs or the proceeds to Participant resulting from such PRSUs (a
so-called “clawback”) in certain circumstances if the Company’s financial
statements are required to be restated as a result of misconduct or upon the
occurrence of other events as described in such policies or arrangements.


10.
Miscellaneous.



(a)    No Promise of Continued Employment. The PRSUs and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that Participant has a right to continue as an employee or service
provider of the Company for any period of time, or at any particular rate of
compensation.


(b)    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws (but not the law of conflicts of
laws) of the State of North Carolina and applicable federal law.


(c)    Unfunded Obligations. The grant of the PRSUs and any provision for
distribution in settlement of Participant’s Account hereunder shall be by means
of bookkeeping entries on the books of the Company and shall not create in
Participant any right to, or claim against any, specific assets of the Company,
nor result in the creation of any trust or escrow account for Participant. With
respect to Participant’s entitlement to any distribution hereunder, Participant
shall be a general creditor of the Company.


(d)    Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President–Human Resources, and any notice to Participant shall be addressed to
Participant at Participant’s address as then appearing in the records of the
Company.


(e)    Shareholder Rights. Participant and any beneficiary shall not have any
rights with respect to shares (including voting rights) covered by this
Agreement prior to the settlement and distribution of the shares as specified
herein.




Page 5
2019 Launch Form
WBD (US) 47184407v3